DETAILED ACTION
Amendment received 29 April 2021 is acknowledged.  Claims 1, 3, 8, 9, 11-12, 14, 16, 18, and 21-23 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 12, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US Pub. No. 2015/0176956) in view of Kato (US Patent No. 5,083,073).

As per Claim 1, Pettersson discloses a control device comprising:
a memory (as per memory unit in ¶43, 114, 116; medium as per claim 36) configured to store computer-executable instructions (¶43, 114, 116; claim 36); and
a processor (control and processing unit in ¶69-70, 72) that is configured to execute the computer-executable instructions (¶43, 114, 116; claim 36) so as to control an arm (15, 16, 18) included in a robot (10) (Figs. 1, 3; ¶60-62, 69-70, 72, 98),
wherein a tool (20) is attached on the arm (15, 16, 18), the tool (20) has a nozzle (as per “spray pressure for the application … of the material” in ¶72), a light emitter (emission of laser light in ¶6), and a light receiver (as per interferometric measurements in ¶6),
the nozzle (as per “spray pressure for the application … of the material” in ¶72) is configured to discharge a substance (material as per ¶72) on a discharge position on a target (25) along the first direction (as per Z axis in Fig. 1) (Figs. 1, 3, 5; ¶60, 71-72, 98-101, 113-121),
the light emitter (emission of laser light in ¶6) is configured to emit a light to a first position on the target (25), and the light receiver (as per interferometric measurements in ¶6) is configured to receive a reflected light from the first position (Figs. 2-3; ¶6, 65-68, 75, 101-105),
wherein the processor (control and processing unit in ¶69-70, 72) is further configured to:
cause the light emitter (emission of laser light in ¶6) to emit the light to the first position on the target (25) (Figs. 2-3; ¶6, 65-68, 75, 101-105);
cause the light receiver (as per interferometric measurements in ¶6) to receive the reflected light from the first position (Figs. 2-3; ¶6, 65-68, 75, 101-105);
measure a measurement value (as per dimensional precision in ¶103) according to a relative distance (as per “distance determination” in ¶65) between the tool (20) and the first position on the target (25) based on the received reflected light (Figs. 2-3; ¶6, 65-68, 75, 101-105); and
cause the nozzle (as per “spray pressure for the application … of the material” in ¶72) to discharge the substance (material as per ¶72) on the discharge position on the target (25) using the measurement value (as per dimensional precision in ¶103) while the processor (control and processing unit in ¶69-70, 72) is configured to move the arm (15, 16, 18) along a predetermined trajectory on an XY plane extending along an X-axis and a Y-axis that are orthogonal to the Z-axis (Figs. 1-3, 5; ¶60-68, 72, 75, 98-105, 113-120),
the discharge position (as per generative buildup in ¶102) and the first position (as per surveying the object in ¶102) are different on the target (25) (Figs. 2-3; ¶6, 65-68, 72, 75, 101-105), and
wherein the first position (as per surveying the object in ¶102) and the discharge position (as per generative buildup in ¶102) are overlapped along the first direction (as per Z axis in Fig. 1) (Figs. 1, 2-3, 5; ¶60, 65-67, 71-72, 75, 98-105, 113-121).
Pettersson does not expressly disclose:
wherein the nozzle is sandwiched between the light emitter and the light receiver when viewed along a first direction in a Z-axis.
Kato discloses a robot (10) that operates to discharge material (via dispenser 14) at a specified location (Fig. 1; 3:3-12).  The material (as per dispenser 14) is deposited by a nozzle (14) that is sandwiched between a light emitter (20) and a light receiver (18) when viewed along a first direction (as per toward body 26 in Fig. 1A) in a Z-axis (Figs. 1, 1A; 3:3-26).  In this configuration, the nozzle (14) can be calibrated to more accurately deposit material (Fig. 2; 1:29-34, 3:27-36, 4:48-61).  Like Pettersson, Kato is concerned with robot control systems.
Therefore, from these teachings of Pettersson and Kato, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kato to the system of Pettersson since doing so would enhance the system by more accurately depositing material.

As per Claim 8, the combination of Pettersson and Kato teaches or suggests all limitations of Claim 1.  Pettersson further discloses wherein the processor (control and processing unit in ¶69-70, 72) is configured to control the arm (15, 16, 18) while the processor (control and processing unit in ¶69-70, 72) maintains the measurement value (as per dimensional precision in ¶103) so that the relative distance is kept constant (Figs. 1, 3, 5; ¶98-106, 113-120).

As per Claim 9, the combination of Pettersson and Kato teaches or suggests all limitations of Claim 1.  Pettersson further discloses
wherein the processor (control and processing unit in ¶69-70, 72) is configured to correct a teaching point (as per 27) indicated by teaching point information stored in the memory (as per memory unit in ¶43, 114, 116; medium as per claim 36) in advance based on an image from a camera (optical sensor in ¶104) that images the target (25) (¶102-106), and
the processor (control and processing unit in ¶69-70, 72) is configured to control the arm (15, 16, 18) based on the corrected teaching point (Fig. 5; ¶113-120).

As per Claim 12, Pettersson discloses a robot (10) (Figs. 1, 3; ¶60-62, 69-70, 72, 98) comprising:
an arm (15, 16, 18) (Figs. 1, 3; ¶60-62, 69-70, 72, 98); 
a tool (20) attached on the arm (15, 16, 18), the tool (20) having a nozzle (as per “spray pressure for the application … of the material” in ¶72), a light emitter (emission of laser light in ¶6), and a light receiver (as per interferometric measurements in ¶6);
a memory (as per memory unit in ¶43, 114, 116; medium as per claim 36) configured to store computer-executable instructions (¶43, 114, 116; claim 36); and
a processor (control and processing unit in ¶69-70, 72) that is configured to execute the computer-executable instructions (¶43, 114, 116; claim 36) so as to control the arm (15, 16, 18) (Figs. 1, 3; ¶60-62, 69-70, 72, 98),
wherein the nozzle (as per “spray pressure for the application … of the material” in ¶72) is configured to discharge a substance (material as per ¶72) on a discharge position on a target (25) along the first direction (as per Z axis in Fig. 1) (Figs. 1, 3, 5; ¶60, 71-72, 98-101, 113-121),
the light emitter (emission of laser light in ¶6) is configured to emit a light to a first position on the target (25), and the light receiver (as per interferometric measurements in ¶6) is configured to receive a reflected light from the first position (Figs. 2-3; ¶6, 65-68, 75, 101-105),
wherein the processor (control and processing unit in ¶69-70, 72) is further configured to:
cause the light emitter (emission of laser light in ¶6) to emit the light to the first position on the target (25) (Figs. 2-3; ¶6, 65-68, 75, 101-105);
cause the light receiver (as per interferometric measurements in ¶6) to receive the reflected light from the first position (Figs. 2-3; ¶6, 65-68, 75, 101-105);
measure a measurement value (as per dimensional precision in ¶103) according to a relative distance (as per “distance determination” in ¶65) between the tool (20) and the first position on the target (25) based on the received reflected light (Figs. 2-3; ¶6, 65-68, 75, 101-105); and
cause the nozzle (as per “spray pressure for the application … of the material” in ¶72) to discharge the substance (material as per ¶72) on the discharge position on the target (25) using the measurement value (as per dimensional precision in ¶103) while the processor (control and processing unit in ¶69-70, 72) is configured to move the arm (15, 16, 18) along a predetermined trajectory on an XY plane extending along an X-axis and a Y-axis that are orthogonal to the Z-axis (Figs. 1-3, 5; ¶60-68, 72, 75, 98-105, 113-120),
the discharge position (as per generative buildup in ¶102) and the first position (as per surveying the object in ¶102) are different on the target (25) (Figs. 2-3; ¶6, 65-68, 72, 75, 101-105), and
wherein the first position (as per surveying the object in ¶102) and the discharge position are overlapped (as per generative buildup in ¶102) when viewed along the first direction (as per Z axis in Fig. 1) (Figs. 1, 2-3, 5; ¶60, 65-67, 71-72, 75, 98-105, 113-121).
Pettersson does not expressly disclose: the nozzle being sandwiched between the light emitter and the light receiver when viewed along a first direction in a Z-axis.
Kato discloses a robot (10) that operates to discharge material (via dispenser 14) at a specified location (Fig. 1; 3:3-12).  The material (as per dispenser 14) is deposited by a nozzle (14) that is sandwiched between a light emitter (20) and a light receiver (18) when viewed along a first direction (as per toward body 26 in Fig. 1A) in a Z-axis (Figs. 1, 1A; 3:3-26).  In this configuration, the nozzle (14) can be calibrated to more accurately deposit material (Fig. 2; 1:29-34, 3:27-36, 4:48-61).  Like Pettersson, Kato is concerned with robot control systems.
Therefore, from these teachings of Pettersson and Kato, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kato to the system of Pettersson since doing so would enhance the system by more accurately depositing material.

As per Claim 16, Pettersson discloses a robot system comprising:
a robot (10) that includes an arm (15, 16, 18) (Figs. 1, 3; ¶60-62, 69-70, 72, 98);
a tool (20) is attached on the arm (15, 16, 18), the tool (20) having a nozzle (as per “spray pressure for the application … of the material” in ¶72), a light emitter (emission of laser light in ¶6), and a light receiver (as per interferometric measurements in ¶6); and
a control device that includes:
a memory (as per memory unit in ¶43, 114, 116; medium as per claim 36) configured to store computer-executable instructions (¶43, 114, 116; claim 36); and
a processor (control and processing unit in ¶69-70, 72) configured to execute the computer-executable instructions (¶43, 114, 116; claim 36) so as to control the arm (15, 16, 18) (Figs. 1, 3; ¶60-62, 69-70, 72, 98),
wherein the nozzle (as per “spray pressure for the application … of the material” in ¶72) is configured to discharge a substance (material as per ¶72) on a discharge position on a target (25) along the first direction (as per Z axis in Fig. 1) (Figs. 1, 3, 5; ¶60, 71-72, 98-101, 113-121),
the light emitter (emission of laser light in ¶6) is configured to emit a light to a first position on the target (25), and the light receiver (as per interferometric measurements in ¶6) is configured to receive a reflected light from the first position (Figs. 2-3; ¶6, 65-68, 75, 101-105),
wherein the processor (control and processing unit in ¶69-70, 72) is further configured to:
cause the light emitter (emission of laser light in ¶6) to emit the light to the first position on the target (25) (Figs. 2-3; ¶6, 65-68, 75, 101-105);
cause the light receiver (as per interferometric measurements in ¶6) to receive the reflected light from the first position (Figs. 2-3; ¶6, 65-68, 75, 101-105);
measure a measurement value (as per dimensional precision in ¶103) according to a relative distance (as per “distance determination” in ¶65) between the tool (20) and the first position on the target (25) based on the received reflected light (Figs. 2-3; ¶6, 65-68, 75, 101-105); and
cause the nozzle (as per “spray pressure for the application … of the material” in ¶72) to discharge the substance (material as per ¶72) on the discharge position on the target (25) using the measurement value (as per dimensional precision in ¶103) while the processor (control and processing unit in ¶69-70, 72) is configured to move the arm (15, 16, 18) along a predetermined trajectory on an XY plane extending along an X-axis and a Y-axis that are orthogonal to the Z-axis (Figs. 1-3, 5; ¶60-68, 72, 75, 98-105, 113-120),
the discharge position (as per generative buildup in ¶102) and the first position (as per surveying the object in ¶102) are different on the target (25) (Figs. 2-3; ¶6, 65-68, 72, 75, 101-105), and
wherein the first position (as per surveying the object in ¶102) and the discharge position (as per generative buildup in ¶102) are overlapped when viewed along the first direction (as per Z axis in Fig. 1) (Figs. 1, 2-3, 5; ¶60, 65-67, 71-72, 75, 98-105, 113-121).
Pettersson does not expressly disclose the nozzle being sandwiched between the light emitter and the light receiver when viewed along a first direction in a Z-axis.
Kato discloses a robot (10) that operates to discharge material (via dispenser 14) at a specified location (Fig. 1; 3:3-12).  The material (as per dispenser 14) is deposited by a nozzle (14) that is sandwiched between a light emitter (20) and a light receiver (18) when viewed along a first direction (as per toward body 26 in Fig. 1A) in a Z-axis (Figs. 1, 1A; 3:3-26).  In this configuration, the nozzle (14) can be calibrated to more accurately deposit material (Fig. 2; 1:29-34, 3:27-36, 4:48-61).  Like Pettersson, Kato is concerned with robot control systems.
Therefore, from these teachings of Pettersson and Kato, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kato to the system of Pettersson since doing so would enhance the system by more accurately depositing material.

As per Claim 21, the combination of Pettersson and Kato teaches or suggests all limitations of Claim 1.  Pettersson further discloses wherein the processor (control and processing unit in ¶69-70, 72) is further configured to:
determine whether a first distance between the first position (as per surveying the object in ¶102) and the tool (20) is a predetermined value based on the measurement value (as per dimensional precision in ¶103) (Figs. 1-3, 5; ¶60-68, 72, 75, 98-105, 113-120); and
move the arm (15, 16, 18) to maintain the predetermined value (as per surveying the object in ¶102) when the first distance and the predetermined value are different (Figs. 1-3, 5; ¶60-68, 72, 75, 98-105, 113-120).

As per Claim 22, the combination of Pettersson and Kato teaches or suggests all limitations of Claim 12.  Pettersson further discloses wherein the processor (control and processing unit in ¶69-70, 72) is further configured to:
determine whether a first distance between the first position (as per surveying the object in ¶102) and the tool (20) is a predetermined value based on the measurement value (as per dimensional precision in ¶103) (Figs. 1-3, 5; ¶60-68, 72, 75, 98-105, 113-120); and
move the arm (15, 16, 18) to maintain the predetermined value (as per surveying the object in ¶102) when the first distance and the predetermined value are different (Figs. 1-3, 5; ¶60-68, 72, 75, 98-105, 113-120).

As per Claim 23, the combination of Pettersson and Kato teaches or suggests all limitations of Claim 16.  Pettersson further discloses wherein the processor (control and processing unit in ¶69-70, 72) is further configured to:
determine whether a first distance between the first position (as per surveying the object in ¶102) and the tool (20) is a predetermined value based on the measurement value (as per dimensional precision in ¶103) (Figs. 1-3, 5; ¶60-68, 72, 75, 98-105, 113-120); and
move the arm (15, 16, 18) to maintain the predetermined value (as per surveying the object in ¶102) when the first distance and the predetermined value are different (Figs. 1-3, 5; ¶60-68, 72, 75, 98-105, 113-120).

Claims 3, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US Pub. No. 2015/0176956) in view of Kato (US Patent No. 5,083,073), further in view of Akanuma (WO 2016/039436 A1; citations to US Pub. No. 2017/0314621).

As per Claim 3, the combination of Pettersson and Kato teaches or suggests all limitations of Claim 1.  Pettersson does not expressly disclose wherein the first position is not overlapped with the nozzle when viewed along the first direction.
Akanuma discloses a system (10) for depositing material (via dispenser 30) in which a robot arm (20, 22, 24) moves a nozzle (32) to deposit material on a target (1) in cooperation with a laser sensor (40) (Fig. 1; ¶67-73).  The sensor detection position not overlapped with the discharging position when viewed along a Z-axis direction (Fig. 4; ¶90-94) and operation of the nozzle (32) is coordinated with operation of the sensor (40) by defining an operation timing (¶93).  In this way, difficulties associated with overlapping the detection position and discharge position are avoided (¶102).  Like Pettersson, Akanuma is concerned with material deposition systems.
Therefore, from these teachings of Pettersson, Kato, and Akanuma, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Akanuma to the system of Pettersson as modified in view of Kato since doing so would enhance the system by avoiding difficulties associated with overlapping.

As per Claim 14, the combination of Pettersson and Kato teaches or suggests all limitations of Claim 12.  Pettersson does not expressly disclose wherein the first position is not overlapped with the nozzle when viewed along the first direction.
Akanuma discloses a system (10) for depositing material (via dispenser 30) in which a robot arm (20, 22, 24) moves a nozzle (32) to deposit material on a target (1) in cooperation with a laser sensor (40) (Fig. 1; ¶67-73).  The sensor detection position not overlapped with the discharging position when viewed along a Z-axis direction (Fig. 4; ¶90-94) and operation of the nozzle (32) is coordinated with operation of the sensor (40) by defining an operation timing (¶93).  In this way, difficulties associated with overlapping the detection position and discharge position are avoided (¶102).  Like Pettersson, Akanuma is concerned with material deposition systems.
Therefore, from these teachings of Pettersson, Kato, and Akanuma, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Akanuma to the system of Pettersson as modified in view of Kato since doing so would enhance the system by avoiding difficulties associated with overlapping.

As per Claim 18, the combination of Pettersson and Kato teaches or suggests all limitations of Claim 16.  Pettersson does not expressly disclose wherein the first position is not overlapped with the nozzle when viewed along the first direction.
Akanuma discloses a system (10) for depositing material (via dispenser 30) in which a robot arm (20, 22, 24) moves a nozzle (32) to deposit material on a target (1) in cooperation with a laser sensor (40) (Fig. 1; ¶67-73).  The sensor detection position not overlapped with the discharging position when viewed along a Z-axis direction (Fig. 4; ¶90-94) and operation of the nozzle (32) is coordinated with operation of the sensor (40) by defining an operation timing (¶93).  In this way, difficulties associated with overlapping the detection position and discharge position are avoided (¶102).  Like Pettersson, Akanuma is concerned with material deposition systems.
Therefore, from these teachings of Pettersson, Kato, and Akanuma, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Akanuma to the system of Pettersson as modified in view of Kato since doing so would enhance the system by avoiding difficulties associated with overlapping.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pettersson (US Pub. No. 2015/0176956) in view of Kato (US Patent No. 5,083,073), further in view of Ogami (US Pub. No. 2012/0197438).

As per Claim 11, the combination of Pettersson and Kato teaches or suggests all limitations of Claim 1.  Pettersson further discloses:
the processor (control and processing unit in ¶69-70, 72) is configured to control the arm (15, 16, 18) based on an external control point (27) positioned at a position different from the arm (15, 16, 18) (Fig. 5; ¶69-70, 72, 113-120).
Pettersson does not expressly disclose wherein an end effector provided in the arm holds the target.
Ogami discloses a robot control system in which an end effector (6) operates to move a target (9) (Figs. 1A-B; ¶23-25).  In this way, the target (9) is moved between specified areas (11, 12, 13, 15) of the work space (Fig 1A; ¶24, 42).  Like Pettersson, Ogami is concerned with robot control systems.
Therefore, from these teachings of Pettersson, Kato, and Ogami, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ogami to the system of Pettersson as modified in view of Kato since doing so would enhance the system by moving the target to specified areas.

Response to Arguments
Applicant's arguments filed 29 April 2021 have been fully considered as follows.
Applicant argues that the objection to the Specification should not be maintained in view of the amendments (page 10 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, this objection is not maintained.
Applicant argues that the objections to the Claims should not be maintained in view of the amendments (page 10-11 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these objections are not maintained.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 11-12 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments (page 12-15 of Amendment).  Upon further consideration of the teachings of Pettersson in view of the amended claim language, rejections under 35 USC 102 are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented in this Office action.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments (page 15 of Amendment).  Upon further consideration of the teachings of Pettersson and Matsukama in view of the amended claim language, rejections under 35 USC 103 in view of Pettersson and Matsukama are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664